Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 13 amended
Claims 1-20 pending 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 10-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/072874 A1).
Consider Claims 1 and 11, Wang teaches the process of forming silicon containing film on the wafer [0022], for NAND application (microelectronics) [0011] using a silicon precursor of halido-carbosilane precursor [0023] such as 1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane [0026]. Wang teaches the process in an ALD chamber at a temperature of 600°C to 850°C [0013]. Wang teaches the growth rate of ALD is from 0.5 Å/cycle to 4 Å/cycle [0039]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 2-3, Wang teaches the process using ALD system with a temperature of 600°C to 850°C [0013].
Consider Claim 4, Wang teaches the process using oxygen containing source with oxygen only or with oxygen plasma [0013], therefore, Wang teaches the process without plasma.
Consider Claim 5, Wang teaches the silicon containing film is silicon oxynitride film or silicon oxycarbonitride film [0022]. 
Consider Claim 10, Wang teaches the process for is silicon wafer [0022].
Consider Claims 13-14 and 18-19, Wang teaches the process of forming silicon containing film on the wafer [0022], for NAND application (microelectronics) [0011] using a silicon precursor of halido-carbosilane precursor [0023] such as 1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane [0026]. Wang teaches the process in an ALD chamber at a temperature of 600°C to 850°C [0013]. Wang teaches the silicon containing film is silicon oxynitride film or silicon oxycarbonitride film [0022].
Consider Claims 6-7 and 16-17, Wang teaches the deposition of the silicon containing film to a desired thickness [0013], where the growth rate of 0.53 Å/cycle [0054]. Therefore it would be obvious for skilled person in the art to deposit a film with a thickness between 10-100 nm, with reasonable expectation of success.

Claims 8-9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2020/072874 A1) in view of Lei (WO 2020/072625 A1).
Consider Claims 8 and 12, Wang teaches the process of depositing silicon-containing film is silicon oxynitride film or silicon oxycarbonitride film [0022].
Wang does not teach the silicon containing film to be silicon nitride.
However, Lei is in the process of depositing silicon -containing film in an ALD process with a reactor temperature of 600 Celsius degree, using silicon precursor (abstract) for forming NAND device (microelectronics) [0015], teaches the process of forming silicon films such as silicon nitride, silicon oxynitride film or silicon oxycarbonitride [0015], using high purity silicon precursor of greater than 98% [0042], silicon precursor such as1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane [0036].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang with Lei the form silicon nitride film using high purity precursor, to provide with high purity silicon nitride film for a NAND device, with reasonable expectation of success.
Consider Claim 9, the combined Wang (with Lei) teaches the process wet etching (using HF acid) with a rate of less than 50Å (encompassing 3.5 Å) at the film thickness than 50Å (Lei, [0029]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 20, Wang teaches the process of depositing silicon-containing film is silicon oxynitride film or silicon oxycarbonitride film [0022].
Wang does not teach the silicon containing film to be silicon nitride.
However, Lei is in the process of depositing silicon -containing film in an ALD process with a reactor temperature of 600 Celsius degree, using silicon precursor (abstract) for forming NAND device (microelectronics) [0015], teaches the process of forming silicon films such as silicon nitride, silicon oxynitride film or silicon oxycarbonitride [0015], using high purity silicon precursor of greater than 98% [0042], silicon precursor such as1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane [0036].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang with Lei the form silicon nitride film using high purity precursor, to provide with high purity silicon oxycarbonitride film for a NAND device, with reasonable expectation of success.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra (PG Pub 2018/0033614 A1) in view of Wang (WO 2020/072874 A1).
Consider Claims 13-15 and 19, Chandra teaches the process of forming silicon containing film on the wafer [0089], for electronic application (microelectronics) (abstract) using a silicon precursor of halido-carbosilane precursor [0019] such as 1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane (Table 1). Chandra teaches the process in an ALD chamber [0018], at a temperature of 25°C to 550°C [0022]. Chandra teaches the silicon containing film includes silicon nitride, silicon oxycarbide, silicon oxynitride [0086], and carbon doped silicon oxynitride film [0025].
Chandra does not teach the claimed growth rate of 1.5 Å/cycle.
However, Wang is in the forming silicon containing film on the wafer [0022], for NAND application (microelectronics) [0011] using a silicon precursor of halido-carbosilane precursor [0023] such as 1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane [0026], teaches the growth rate of ALD is from 0.5 Å/cycle to 4 Å/cycle [0039].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chandra with Wang to from a film with a growth rate of 1.5 Å/cycle, to provide with a desired film thickness and desired quality/properties.
Consider Claims 16-17, the combined Chandra (with Wang) teaches the deposition of the silicon containing film to a desired thickness (Chandra, [0036]). Therefore it would be obvious for skilled person in the art to deposit a film with a thickness between 10-100 nm, with reasonable expectation of success.
Consider Claim 20, the combined Chandra (with Wang) teaches the process of forming silicon containing film, using silicon precursor with purity of more than 98% (Chandra, [0085]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra (PG Pub 2018/0033614 A1) in view of Wang (WO 2020/072874 A1), and further view of Lei (WO 2020/072625 A1).
Consider Claim 18, the combined Chandra (with Wang) teaches the process of forming silicon containing film on the wafer (Chandra, [0089]), forming silicon film such as silicon nitride, silicon oxycarbide, silicon oxynitride (Chandra, [0086]), and carbon doped silicon oxynitride film (Chandra, [0025]).
The combined Chandra (with Wang) does not teach the silicon film is silicon oxycarbonitride film.
However, Lei is in the process of depositing silicon-containing film in an ALD process with a reactor temperature of 600 Celsius degree, using silicon precursor (abstract) for forming NAND device (microelectronics) [0015], teaches the process of forming silicon films such as silicon nitride, silicon oxynitride film or silicon oxycarbonitride [0015], using high purity silicon precursor of greater than 98% [0042], silicon precursor such as1,1,1,3,3,3- hexachloro-2-methyl-1 ,3-disilapropane [0036].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chandra (with Wang) with Lei the form silicon oxycarbonitride film, with reasonable expectation of success. 

Response to Arguments
Applicant’s arguments, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1-20 under 102/103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang under 103a, and alternatively using Chandra with Wang under 103a.

The applicant argued against Wang, on the ground that the newly amended claim disclose the growth rate of 1.5A/cycle for the ALD process, where Wang disclose the growth rates ranging from 0.5 to 4 A/cycle in [0039], where those are not supported (specially on the upper end) in the specification of Wang.
However, Wang disclose the claimed growth rate as the applicant stated in paragraph [0039], regardless of whether Wang having a working example or a specific embodiment specifically addressing an embodiment which discloses the claimed value of 1.5 A/cycle. Additionally, the new rejection based on the combination of Chandra with Wang disclose the claimed rate of 1.5/cycle, of Wang.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718